 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone: 510/832-5001
 4   Facsimile: 510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   GERARDO HERNANDEZ
 7   LEWIS BRISBOIS BISGAARD & SMITH LLP
     SHANE SINGH, SB# 202733
 8     E-Mail: Shane.Singh@lewisbrisbois.com
     2020 West El Camino Avenue, Suite 700
 9   Sacramento, California 95833
     Telephone: 916.564.5400
10   Facsimile: 916.564.5444
11   Attorney for Defendant,
     INK ONE, LLC, dba INK EATS & DRINKS;
12   SCOTT McKINSTRY and RANDY PARAGARY.
13
                                 IN THE UNITED STATES DISTRICT COURT
14                          IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
15
     GERARDO HERNANDEZ,
16                                                 CASE NO. 2:18-cv-02155-JAM-AC
               Plaintiff,                          Civil Rights
17
               v.                                  STIPULATION AND ORDER FOR
18                                                 DISMISSAL WITH PREJUDICE
     INK ONE, LLC, dba INK EATS &
19   DRINKS; SCOTT McKINSTRY;
     RANDY PARAGARY; AND DOES 1-
20   20, INCLUSIVE,
21             Defendants.
22

23                                            STIPULATION

24             Plaintiff GERARDO HERNANDEZ (“Plaintiff”) and Defendants INK ONE, LLC, dba

25   INK EATS & DRINKS; SCOTT McKINSTRY; RANDY PARAGARY; (“Defendants”)

26   (collectively, the “Parties”) hereby stipulate and request pursuant to FRCP Rule 41(a) that the

27   Court order that all of Plaintiff’s claims in this action against all Defendants be dismissed with

28   prejudice. Plaintiff and Defendants have agreed to a settlement of all of Plaintiff’s claims.

                                                     -1-
     STIP TO DISMISS
     CASE NO. 2:18-cv-02155-JAM-AC                                       C:\Users\hvine\Desktop\18cv2155.o.5319.docx
 1   IT IS SO STIPULATED.
 2   Dated: May 3, 2019                          REIN & CLEFTON
 3
                                                        /s/ Aaron M. Clefton
 4
                                                 By: AARON M. CLEFTON, Esq.
 5                                               Attorneys for Plaintiff
                                                 GERARDO HERNANDEZ
 6

 7   Dated: May 3, 2019                          LEWIS BRISBOIS BISGAARD & SMITH LLP

 8
                                                        /s/ Shane Singh
 9                                               By: SHANE SINGH, Esq.
                                                 Attorneys for Defendants
10                                               INK ONE, LLC, dba INK EATS & DRINKS;
11                                               SCOTT McKINSTRY and RANDY PARAGARY.

12

13                                               ORDER

14             Pursuant to stipulation and for good cause shown, IT IS SO ORDERED.

15   IT IS SO ORDERED.

16

17   Dated: 5/3/2019                             /s/ John A. Mendez______________
                                                 Honorable John A. Mendez
18                                               United States District Court Judge

19

20

21

22

23

24

25

26

27

28
                                                   -2-
     STIP TO DISMISS
     CASE NO. 2:18-cv-02155-JAM-AC                                   C:\Users\hvine\Desktop\18cv2155.o.5319.docx
